DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 7-9 have been amended, claims 2-3 have been cancelled, claims 10-19 have been withdrawn, new claim 20 have been added and claims 1, 4-20 are pending as amended on 09/09/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 09/09/21. In particular, claim 1 has been amended to substitute feature “amine-alcohol” to “comprising a dibutylaminopropylamine, a
dibutylaminopropylenediamine or combination thereof.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        This application has PRO 62/751,938 10/29/2018.

Response to Amendment
8.         Applicant's amendment filed on 09/09/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to rejection of claims 1-3, 5-6, 8 under 35 U.S.C. 102(a) (1) as being anticipated by Dahlmann (US 2004/0167040) and claims 4, 7 under 35 U.S.C. 103 as being unpatentable over Dahlmann filed on 09/09/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. Applicants arguments regarding the cited structure of Dahlmann’s formula 1 have been respectfully considered but are not persuasive because the reference cite m is a number from 0 to 30 for polyether (para [0036], [0044]). Considering m is 0, the polyether is not present in the structure and read on claimed compound. 
10.      Applicant's arguments with respect to rejection of claim 9 under 35 U.S.C. 102(a) (1) as being anticipated by Diegelmann (US 2017/0292083) filed on 09/09/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. 
11.       Applicant's arguments with respect to rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 09/09/21, have been fully 
12.        Applicant's arguments with respect to objection of claim 7 filed on 09/09/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.

Claim Rejections - 35 USC § 102
13.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.       Claims 1, 5-6, 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dahlmann (US 2004/0167040; applicants IDS filed on 06/24/20). 
          Regarding claim 1, Dahlmann discloses a composition comprising a succinimide-based compound to inhibit formation of natural gas hydrate agglomerate, wherein the succinimide-based compound such as betaine is formed by reaction of alkenyl succinic anhydride with amine such as N,N-dibutylaminopropylamine (para [0035]-[0045], [0075], examples). Thus, Dahlmann meet the claim 1 requirement.
          Regarding claim 5, Dahlmann discloses additional corrosion inhibitor (para [0066]).
          Regarding claims 6, 8, Dahlmann includes the features of claim 1. Dahlmann further discloses fluid such as water, natural gas and liquid hydrocarbon (para [0049]-[0050]). 
Claim Rejections - 35 USC § 103
15.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.       Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann as applied to claim 1 above.
            Dahlmann includes features of claim 1 above.
           Regarding claim 4, Dahlmann discloses 0.05 to 2 wt% gas hydrate inhibitor based on aqueous phase (para [0068]), overlapping instant claim range from about 1 wt/v% to about 80 wt/v%.
           A prima facie case of obviousness exists for the composition, where Dahlmann discloses 0.05 to 2 wt% gas hydrate inhibitor based on aqueous phase, overlapping the requirement of claim 4. See In re Wertheim regarding prima facie cases with 
           Regarding claim 7, Dahlmann discloses 0.05 to 2 wt% (500 to 20,000 ppm) gas hydrate inhibitor based on aqueous phase (para [0068]), overlapping instant claim range from about 1,000 to about 50,000 ppm.
          A prima facie case of obviousness exists for the composition, where Dahlmann discloses 0.05 to 2 wt% gas hydrate inhibitor based on aqueous phase, overlapping the requirement of claim 7. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).

Allowable Subject Matter
18.      Claims 9, 20 are allowed.
19.       The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts Dahlmann (US 2004/0167040) or Diegelmann (US 2017/0292083) does not dislose or suggest the claim 9 amended features.

Conclusion
20.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766